defendant was at least negligent as to whether the statement was false).
                   Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.'




                                                                           I             ,   J.



                                                             c
                                                             Pickering


                                                                ...o,,, j.
                                                             Parraguirre
                                                                  a

                                                                  AL_
                                                             Saitta


                   cc: Hon. Robert W. Lane, District Judge
                        Anthony Greco
                        Campbell & Williams
                        William Kohlbarger
                        Nye County Clerk




                         'In light of our resolution of this appeal, appellant's request to
                   reassign this case to a different district court judge is denied as moot.



SUPREME COURT
       OF
    NEVADA
                                                       2
(0) 1947A 442#4.